Citation Nr: 1007811	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than March 16, 
2001 for the award of a 40 percent rating for chronic lower 
back pain with disc space narrowing and osteoarthritis.

2.  Entitlement to an effective date earlier than March 16, 
2001 for the award of a 10 percent rating for hemorrhoids.

3.  Entitlement to a rating in excess of 40 percent for 
chronic lower back pain with disc space narrowing and 
osteoarthritis.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans
INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and November 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

In November 2006, the Board remanded the increased rating and 
effective date issues, and in October 2009 the Board remanded 
all four issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In his February 2009 substantive appeal (VA Form 9), the 
Veteran requested a Travel Board hearing at the RO, and the 
Board remanded the claims in October 2009 so that such could 
be scheduled.  In January 2010, the Veteran was notified by 
letter that he had been scheduled for a videoconference 
hearing in February 2010.  The letter indicated that he was 
not required to accept this hearing, and if he wished to 
personally appear before a member of the Board he could 
decline this option and be rescheduled for a future Travel 
Board hearing.  Over two weeks prior to his scheduled 
hearing, the Veteran declined the option of a video hearing 
and requested the next available hearing before a member of 
the Board.  See the Veteran's January 2010 submission.

If an appellant declines to participate in an electronic 
hearing, his opportunity to participate in a hearing before 
the Board shall not be affected.  See 38 C.F.R. § 20.700(e) 
(2009).  Remand of the case is therefore in order so that 
scheduling the Veteran for a Travel Board hearing can be 
accomplished.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO.  The Veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


